-------Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 27 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 27, what does “into the device” imply?  Consider that the claimed device includes only the elements of claim 1, and that the reader does not seem to be in any of those elements.  Structure cannot claimed as being incorporated “into” unclaimed other structure.
	
Claim(s) 1,7,8,9,10,11,42,44,45,46 is/are rejected under 35 U.S.C. 102a1,a2 as being anticipated by Wilkins et al 3,841,973.
	As to claim 1,9,10,11,23, Wilkins et al 3,841,973 teaches a sampling head (end of swab S) supporting cotton medium; actuator (20,34,connectine element in-between; or 12,20,34) coupled to the head via friction (line 46, col. 3).  There is a power source such that the head can move to sample.  
The device operates via battery 18.  
	As to claim 7, note the oscillation in Figure 1.
	As to claim  8,9, gimble causes rotation.  Connectors are between the actuator and swab S.
	As to claim 44, note the switch 36 that turns the unit on and off.
	As to claim 45, the device is as much configured as that claimed.  
	As to claim 46, the contact surface of the cotton is planar as it slides on the sampled surface.

Claim(s) 23,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al.
As to claim 23, there are many rods in the actuators, and it would have been obvious to replace a defective actuator.  The rods substantively engage with the head, as after all the device operates.

Claim(s) 1,2,7,8,9,10,11,42 is/are rejected under 35 U.S.C. 102(a1,a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kshirasagare ‘341.
Kshirasagare ‘341 teaches a head 12 supporting a “porous” medium 16; driver 20 that is “releasable” (lines 1, left col., p. 3) to the head, and driver 20. The Reference expresses that motors may operate by battery (Para 37).
As to claims 1,2,10,42, either the driver is battery operated, or the Reference itself suggests that suchmay effectively be employed. 
As to claim 7, look at Figure 2b, or note that the motor is vibrating in nature.
As to claim 8, “rotary” (last line, p. 2).
As to claim 9, connector 28.

Claim(s) 1,10,12,23 is/are rejected under 35 U.S.C. 102(a1,a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stamatovic 4,202,067.
	As to claims 1,10,12,23 Stamatovic 4,202,067 teaches a device, including: head (collar 62) coupled to brush elements (brissles); actuator 14 that is releasable relatative to the head via removable “screw” (line 39, col. 3).  Actuator is powered via battery.  The device is used to clean pots, and thus the remnants on the brissles serve as a visual sample of the soil on the pots.  When the device is laid within the pot, the device and pot are attached to that extent (lines 3-7, col. 4).  Either brushes commonly rest in pots, or it would have been obvious to permit that when the use is called away for the activity.

Claim(s) 1,43 is/are rejected under  35 U.S.C. 103 as obvious over  Bartilson et al ‘165.
	Bartilson et al 4,848,165 teaches a sampling head 42 supporting a medium 702; spring 11 actuator to power the head, an move the medium.  The spring 11 is connected to the carriage,
	
    PNG
    media_image1.png
    549
    746
    media_image1.png
    Greyscale


   	The specification does not state that the actuator and head coupling is releasable.
	As to claims 1 and 43, it would have been obvious to employ a nut and bolt to secure the spring and carriage, as the reference illustrate a horizontal longitudinal member connection, suggestive of employing a such. 	


Newly submitted claims 15,19-22,47-50 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claim 15 (Bsp, Currently Amended) is patentably distinct from originally filed claim 15 (ABbr).  The originally filed claim 15 does not include all of the limitations (specifically, visual/audio of sampling attributes) of Claim 15 (Bsp, Currently Amended), and the subcombination can be used with a sampling head that’s permanently affixed to supply medium (in contrast with Claim 15(original).   Claim 15 (Bsp, Currently Amended) is patentably distinct from originally filed claim 1 (ABbr).  The originally filed claim 1 (ABbr) does not include all of the limitations (specifically, visual/audio of sampling attributes, absorbent) of Claim 15 (Bsp, Currently Amended), and the subcombination can be used by having any (existing or otherwise) actuator power off, or with a permanently connected head/medium.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15,19-22,47-50 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 13,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Non-elected claims:
As to claim 15, the preamble calls for a “device”, but the body is a list of parts as the module/housing is not connected to any remaining structure.  The preamble is not consistent with the body.  Is this intended to be a “device” or 2 unconnected parts?
	As to claim 15, this claim calls for “a handle” and “a housing” as 2 separate structural components.  However, the original disclosure suggests that the handle is a portion of the housing.  As such, the same structure is being claimed twice.
	As to claim 19, “the housing” lacks antecedent basis.  Also, the preamble calls for a “device”, but the body is a list of parts as the module/housing is not connected to any remaining structure.  The preamble is not consistent with the body.  Is this intended to be a “device” or 2 unconnected parts?
As to claim 21, what does “into the sampling device” imply?  Consider that the claimed device includes only the elements of claim 15, and that the display does not seem to be in any of those elements.  Structure cannot claimed as being incorporated “into” unclaimed other structure.
	As to claim 50, “the actuator” lacks antecedent basis, or maybe base claim 15 is missing an intended actuator.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harding et al WO 2019/060264 teaches (Figure 7) sampling with a test strip, the strip placed within an analyzer housing (Figure 7B) by way of handle 720 cartridge.  Instructions within the housing of device provide audible/visual instructions.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861